DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2019/048126 filed 8/26/2019.
Acknowledgment is made of provisional application No. 62/725,442, filed on Aug.
31, 2018.
Claims 1-11 are pending. 


Claim Objections

Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites an olefin based compound, although it appears Applicant intended to recite …an olefin based polymer….
Claims 2-11 are subsumed by this objection because of their dependence. 
Appropriate correction is required.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/958,895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2, 4-11: While copending ‘895 claims a fiber comprising a composition of the present invention, copending ‘895 arrives at claims 1-2, 4-10 of the present invention in an anticipatory type manner. 
Regarding claim 11: While a film is not claimed in ‘895, both films and fibers are disclosed throughout the specification in ‘895. Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970). Hence, claim 10 is provisionally rejected over copending ‘895 since both fibers and films are made with the composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 2005/0287318) as evidenced by the Datasheet for Dowlex 2045 and Steeelman et al. (US 2014/0162010). 
	Regarding claim 1: Speer is directed to a composition comprising:
	(A) an olefin based polymer
	(B) an odor suppressant including
		(i) an ionomer
(ii)  2 wt% particles zinc oxide
		(iii) 0.2 wt% of copper oxide (Table 8)
The compositions have a methyl mercaptan (methanethiol) odor suppression value of greater than 45% as demonstrated in the working examples ([0165] Speer) (equivalent to an odor suppression value of greater than 45% as measured in accordance with ASTM D5504-12). 
With regards to the amount of olefin based polymer and odor suppressant, Speer doesn’t mention specific amounts. Nevertheless, at [0109] Speer mentions the “sulfur scavenging” (SS) layer includes a blend of polyolefin such as polyethylene and (i) zinc ionomer. Further, Speer lists sulfur scavengers at [0059]-[0069] including an (i) ionomer, (ii) zinc oxide, and (iii) copper oxide which includes blends of the sulfur scavengers. Moreover, Table 4 lists copper oxide and zinc oxide as sulfur scavengers and states that zinc oxide and copper oxide are particularly effective (Table 4 and [0157]). Finally, Table 8 includes mixtures of ION1 (zinc ionomer) and 0.02 wt% copper oxide. However, Speer doesn’t specifically mention 0.5-15 wt% of an odor suppressant comprising a blend of (i) (ii) and (ii) simultaneously. 
While Speer discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art, i.e. odor suppressant of methyl mercaptan in food packaging. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds"); In re Susi, 440 F.2d 442, 445, 169 USPQ 423, 425, 58 CCPA 1074 (1971) (obviousness rejection affirmed where the disclosure of the prior art was "huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives"). Therefore, in light of the arguments and case law above, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition comprising (A) from 85 wt% to 99.5 wt% of the olefin polymer and 0.5-15 wt% of the claimed odor suppressant comprising a blend of (i) (ii) and (ii) simultaneously.
Regarding claim 2: The polyethylene used in the working examples includes DOWLEX 2045. Per the datasheet for DOWLEX 2045, it is a polyethylene having a melt index of 1.0 g/10min and a density of 0.920 g/cm3. 
Regarding claims 3-6: The zinc ionomer is available as SURLYN 1705/Dupont (Table 1 Speer). Per Steeelman et al. (US 2014/0162010), SURLYN 1705 is an ethylene/methacrylic acid zinc ionomer ([0045] Steelman). 
Regarding claim 8: Both copper(I) and copper(II) oxide are disclosed (Table 4 Speer). 
Regarding claim 10: The copper oxide particles are used in an amount of 0.02 wt% and zinc oxide is used in an amount of 2 wt% in specific films (Table 7 Speer), and therefore a ratio of (Bii) to (Biii) of 100:1 is within the scope of Speer. While a specific amount of zinc ionomer (Bi) is not addressed,  one skilled in the art would have found it obvious to have selected a ratio of (Bi) within the claimed ratio for the same reasons set forth above regarding claim 1.  
	Regarding claim 11: A film comprising the composition is disclosed throughout Speer. The film comprising:  
(A) an olefin based polymer
	(B) an odor suppressant including
		(i) an ionomer
(ii)  2 wt% particles zinc oxide
		(iii) 0.2 wt% of copper oxide (Table 8)
The compositions have a methyl mercaptan (methanethiol) odor suppression value of greater than 45% as demonstrated in the working examples ([0165] Speer) (equivalent to an odor suppression value of greater than 45% as measured in accordance with ASTM D5504-12). 
With regards to the amount of olefin based polymer and odor suppressant, Speer doesn’t mention specific amounts of any component. Nevertheless, at [0109] Speer mentions the so called “sulfur scavenging” (SS) layer includes a blend of polyolefin such as polyethylene hompolymer or copolymer and (i) zinc ionomer. Further, Speer lists sulfur scavengers at [0059]-[0069] including an (i) ionomer, (ii) zinc oxide, and (iii) copper oxide which includes blends of the sulfur scavengers. Moreover, Table 4 lists copper oxide and zinc oxide as sulfur scavengers and states that zinc oxide and copper oxide are particularly effective (Table 4 and [0157]). Finally, Table 8 includes mixtures of ION1 (zinc ionomer) and 0.02 wt% copper oxide. However, Speer doesn’t specifically mention 0.5-15 wt% of an odor suppressant comprising a blend of (i) (ii) and (ii) simultaneously. 
However, while Speer discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art, i.e. odor suppressant of methyl mercaptan. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds"); In re Susi, 440 F.2d 442, 445, 169 USPQ 423, 425, 58 CCPA 1074 (1971) (obviousness rejection affirmed where the disclosure of the prior art was "huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives"). Therefore, in light of the arguments and case law above, one skilled in the art would have found it obvious to have selected 0.5-15 wt% of the claimed odor suppressant comprising a blend of (i) (ii) and (ii) simultaneously.


Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Speer as applied to claim 1 above, and further in view of Tokiko et al. (JP 2014/061682). 
	Regarding claims 7, 9: Speer doesn’t mention the particle size of the zinc oxide or copper oxide particles. 
	 Tokiko is directed to a film used for reducing odor in food packaging and includes particles of zinc oxide and copper oxide, wherein the particle size is preferably 1 um (1000nm) or less (p. 4 ¶14-15 Tokiko). One skilled in the art would have been motivated to have selected the zinc oxide or copper oxide particles of Tokiko as the particles of zinc oxide or copper oxide particles of choice in Speer for coating suitably and gas barrier properties (p. 4 ¶14-15 Tokiko). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected zinc oxide or copper oxide particles having a D50 particle size within the scope of claims 7 and 9. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764